254 S.W.3d 104 (2008)
Ernest SCHELL, et al., Plaintiffs/Respondents,
v.
Richard ROLLINS, et al., Defendants/Appellants.
No. ED 89756.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
Jonathan E. Fortman St. Louis, MO, for appellant.
Mitchell A. Margo, Clayton, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
Richard Rollins, Mark Stallion, Press McDowell, Mike Whittaker, John Hibbler, Loyse Clay, Charlet Clay, and First Missionary Baptist Church of Ballwin, a/k/a First Baptist Church of Ballwin (collectively referred to herein as "defendants"), appeal the judgment of the trial court in favor of Ernest Schell, Shirley Schell, and numerous other parties (collectively referred to herein as "plaintiffs"). The court ordered Richard Rollins ("Rollins") to reimburse the First Missionary Baptist Church of Ballwin, a/k/a First Baptist Church of Ballwin ("the Church") $107,826.10. The court also ordered the *105 remaining defendants to pay costs totaling $19,456.76. Defendants argue the court was without equitable jurisdiction to enter judgment on plaintiffs' action for an accounting, and the judgment against Rollins was against the weight of the evidence. Defendants also claim the trial court erred entering judgment against defendants for costs.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).